Citation Nr: 9917131	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-13 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to May 30, 1995, for a 
100 percent rating for a psychiatric disorder.  

(The issue of whether a November 1997 decision of the Board 
of Veterans' Appeals, which determined that the veteran did 
not timely file a substantive appeal of the RO's January 15, 
1993 rating decision, should be revised or reversed on the 
grounds of clear and unmistakable error will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	David S. Lank, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to March 1959.  
This appeal arises from rating decisions of August 1996 and 
January 1997, in which the Wilmington, Delaware RO assigned a 
100 percent rating for the veteran's service connected 
psychiatric disorder, effective May 30, 1995.  


FINDING OF FACT

On June 1, 1999, prior to active consideration of the appeal 
on the merits, the Board of Veterans' Appeals (Board) 
received notification from the veteran's representative that 
the veteran had died on May [redacted] 1999, which was confirmed by a 
death certificate received by the Board on June 8, 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 1, 1999, the Board received notification from the 
veteran's representative that the veteran had died on May [redacted] 
1999.  On June 8, 1999, the Board received a death 
certificate from the RO, which confirmed the date of the 
veteran's death as May [redacted] 1999.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-334 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1998).  In that regard, the Board observes that 
death benefits for a veteran's survivor constitute a claim 
entirely separate from the deceased veteran's claim.  See 
Cates v. Brown, 5 Vet. App. 399 (1993).


ORDER

Entitlement to an effective date prior to May 30, 1995, for a 
100 percent rating for a psychiatric disorder is dismissed.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

